—Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 25, 1975 (the date on the clerk’s abstract is July 28, 1975) convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence. The appeal also brings up for review the denial of defendant’s motion to suppress a confession on the grounds that he had been denied his right to counsel and was the victim of an illegal detention. By order dated February 21, 1978 this court remitted the case to the Criminal Term to hear and report on certain specified issues and directed that the appeal be held in abeyance in the interim (People v Lucky, 61 AD2d 825). The Criminal Term has now complied. Judgment affirmed. No opinion. Hopkins, J. P., Latham, Gulotta and Cohalan, JJ., concur.